Citation Nr: 0725130	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  03-32 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 Decision Review 
Officer (DRO) determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which awarded service connection for PTSD and assigned a 10 
percent rating effective June 2002.  

The veteran is appealing the original assignment of the 10 
percent evaluation following the award of service connection 
for PTSD.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

During the pendency of the appeal, the veteran relocated to 
Texas.  The Waco RO is now the agency of original 
jurisdiction (AOJ).

The veteran presented testimony before the Board in February 
2007.  The transcript has been obtained and associated with 
the claims folder.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The veteran testified in February 2007 that he was afforded a 
VA examination on June 2, 2005.  After a preliminary review 
of the claims folder, it does not appear that a copy of the 
aforementioned report of VA examination has been associated 
with the claims folder.  The veteran further testified that 
he sought treatment at the Vet Center in approximately 
January 2007.  These records have also not been associated 
with the claims folder.  Such must be obtained upon remand.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must 
obtain outstanding VA records, which, in this case, clearly 
contains significant medical findings and conclusions.  See 
38 U.S.C.A. 
§ 5103A (b-c) (West 2002); 38 C.F.R. §§ 3.157(b)(1), 3.159(c) 
(2006).

For the reasons delineated below, the Board additionally 
finds that the veteran should be afforded a new VA 
examination.  38 U.S.C.A. § 5103A (d).  The veteran testified 
both before the DRO in August 2004 and the undersigned in 
February 2007 that his PTSD had worsened in severity since 
the initial assignment of the 10 percent rating.  While a VA 
examination was scheduled for October 2004 and the veteran 
failed to appear, there is some indication in the record that 
the veteran suffered a relapse of alcohol abuse in late 2004.  
It also appears the veteran has been homeless at various 
times during the pendency of the appeal and thus, has had 
problems with keeping his address current.   

It appears, according to the veteran and his representative, 
that the last VA examination of record is dated in June 2005.  
In light of the veteran's assertions that his PTSD has 
worsened in severity, the 2005 VA examination is inadequate 
for evaluating the veteran's current level of impairment and 
a re-examination is necessary to verify whether there has 
been an improvement in the veteran's PTSD or a material 
change in disability.  38 C.F.R. § 3.327(a).

Moreover, as the veteran has co-morbid diagnoses of alcohol 
dependence, depressive disorder, general anxiety, and 
personality disorder, which have generated conflicting 
opinions in the record as to the impact on the veteran's 
occupational and social impairment, re-examination is 
necessary to determine which symptoms are attributed to the 
service-connected PTSD and the non-service connected 
disorders, if possible.  The examiner is asked to provide 
answers to the specific questions set forth in the numbered 
paragraphs below.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
an examination has been authorized and scheduled is required 
to report for such examination.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend a scheduled medical examination.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
enacted on November 9, 2000, emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002 & West Supp. 2006).   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, while the veteran 
was provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal, he was not provided with notice of what 
type of information and evidence was needed to substantiate 
his increased rating claim.  Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007) (Emphasis added.)  Thus, on 
remand the AOJ should provide corrective notice. 
Accordingly, the case is REMANDED for the following action:

1. The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied with respect to the claim for 
an increased initial rating.  See also 38 
C.F.R. § 3.159 (2006).  Particularly, VA 
should notify the veteran of what 
information or evidence is necessary to 
substantiate the claim; what subset of 
the necessary information or evidence, if 
any, the claimant is to provide; what 
subset of the necessary information or 
evidence, if any, the VA will attempt to 
obtain; and a general notification that 
the claimant may submit any other 
evidence he has in his possession that 
may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).  

2.  The AOJ should obtain a copy of the 
June 2, 2005, report of VA examination.  
All efforts to obtain this record should 
be clearly documented in the claims file.   

3.  The AOJ should obtain treatment notes 
of the veteran from his local Vet Center 
in Texas dated from January 2007 to the 
present.  All efforts to obtain these 
records should be clearly documented in 
the claims file.   

4.  If the AOJ is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A 
(b)(2).

5.  Once the development above is 
completed, the AOJ should schedule the 
veteran for a VA psychiatric examination 
to determine the current nature and 
severity of his PTSD.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examination report 
should reflect that this was done.  All 
findings should be provided in detail, 
and all necessary tests conducted.

Following review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion regarding the 
degree of functional impairment caused by 
PTSD, as opposed to any other psychiatric 
disorders found.  The examiner should 
include a Global Assessment of 
Functioning score for the PTSD, if 
possible.  The examiner should also 
comment on the impact that the veteran's 
PTSD has on his ability to obtain and 
maintain gainful employment.   

6.  Thereafter, the AOJ should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible.  In 
particular, the AOJ should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the AOJ should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

7.  After the completion of any indicated 
additional development, the AOJ should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 10 
percent for PTSD.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided an 
SSOC, and provided an opportunity to 
respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



